963 F.2d 378
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Raymond T. CUMMINGS, Robin L. Cummings, Shanee R. Cummings,Plaintiffs-Appellants,v.ROGUE VALLEY MEDICAL CENTER;  Ronald R. Stuart, Dr.;  DavisS. Smith;  Eugene H. Tennyson, Dr.;  Mario J.Campagna, Defendants-Appellees.
No. 91-35120.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted May 7, 1992.Decided May 13, 1992.

1
Before WALLACE, Chief Judge, GOODWIN, Circuit Judge, and LEVI,* District Judge.

ORDER

2
Plaintiffs appeal from an order of the district court concluding that their claims are barred by the statute of limitations and granting summary judgment to defendants.   The district court had jurisdiction pursuant to 28 U.S.C. § 1332.   We have jurisdiction over this timely appeal pursuant to 28 U.S.C. § 1291.   For the reasons stated by the district judge in his order of November 19, 1990, we affirm.


3
AFFIRMED.



*
 Honorable David F. Levi, United States District Judge, Eastern District of California, sitting by designation